Citation Nr: 0604630	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-31 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected left sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, GA, which denied service connection for degenerative 
disk disease of L4-5, L5-S1, status post foraminotomy and 
hemilaminectomy of L4-5, L5-S1, claimed as a back condition.

The veteran testified before a Decision Review Officer and 
the undersigned Veterans Law Judge at hearings conducted at 
the RO in January 2004 and March 2005, respectively.  The 
transcripts from those hearings are associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


REMAND

The veteran has claimed that he suffers from a low back 
disability which was incurred in service, or, in the 
alternative, is secondary to his service-connected left 
sciatica.  The veteran has stated that the symptoms he 
experiences in conjunction with his low back disability are 
similar to the symptoms he has experienced with his left 
sciatica, and he believes they have the same origin.  

Service connection for left sciatica following intermuscular 
injection with minimal neuropathy was established in January 
1981; a 10 percent disability rating was assigned from 
November 1980.  The Board notes service connection was 
granted based on evidence showing the veteran complained of 
pain and swelling in the left

buttock due to an injection he received during service to 
relieve pain associated with epididymitis.  In a January 1984 
rating decision, the RO decreased the veteran's rating for 
left sciatica to a noncompensable rating, based on evidence 
of improved symptomatology.  

The veteran's service medical records contain no complaints, 
findings, or treatment related to a low back disability.  In 
this regard, the Board notes that, at the veteran's 
separation examination in November 1979, his spine was normal 
on clinical evaluation, and the veteran denied having or 
having had recurrent back pain.

VA outpatient treatment records, dated from April 1984 to 
July 1995, show the veteran continued to complain of pain and 
numbness in his left leg and hip.  Clinical examinations and 
X-rays conducted from April 1984 to January 1985 showed the 
veteran's back, including the spine, was normal, but an April 
1985 X-ray of the lumbar spine showed some narrowing at L5-
S1.  

A February 1995 X-ray report shows the veteran had mild 
spondylosis with herniated disk.  An April 1995 magnetic 
resonance imaging (MRI) and electromyograph (EMG) revealed 
some bulging disks at L4-5 and L5-S1, and a left L5 
radiculopathy.  In June 1995, the veteran underwent a left L5 
hemilaminotomy, left L4-5, L5-S1 foraminotomy, and a left L5-
S1 diskectomy.  

VA outpatient treatment records, dated from June 2000 to 
August 2001, show that in January 2001 the veteran presented 
with complaints of low back and left hip pain.  He reported 
that the June 1995 surgery decreased the pain but did not 
completely eliminate it.  A January 2001 CT scan showed 
diffuse disk bulging at L3-4 and L4-L5, and broad based 
central disk herniation at L5-S1.  The assessment was 
variously described as low back pain secondary to disc 
herniation, and chronic low back pain.  A May 2001 CT scan of 
the veteran's cervical spine showed subtle disc bulging at 
C3-4 and C4-5, posterocentral disc protrusion at C4-C5, 
posterocentral disc herniation at C5-6, and posterocentral 
and right paracentral disc herniation at C6 and C7.  In 
August 2001, the veteran underwent L5-L5 and L5-S1 
foraminotomy and hemilaminectomy.  The post-operative 
diagnosis was lumbar stenosis and low back pain.  

The veteran was afforded a VA examination in August 2001.  
The examiner did not review the claims file, but the veteran 
reported his medical history during and after service.  On 
examination, he had mild pain around the scar on his back and 
mild numbness of the left foot, but he denied any radicular 
left leg pain.  After examining the veteran, the examiner 
opined that his lumbar disk disease was not related to the 
intramuscular injection given in the left buttock area in 
service.  The examiner did not render an opinion as to the 
likelihood the veteran's low back disability is causally 
related to his service-connected left sciatica.  

Thus, the medical evidence of record does not contain a 
medical opinion addressing the question of whether there is a 
causal relationship between the veteran's current low back 
disability and his service-connected left sciatica.  Under 
the Veterans Claims Assistance Act of 2000, the Board finds 
that the veteran meets the criteria for a medical 
examination.  See 38 U.S.C.A. § 5103A (West 2002).  In this 
regard, we note that the medical evidence of record contains 
competent evidence that the veteran has a current low back 
disability or persistent or recurrent symptoms of disability, 
as shown by the January and May 2001 CT scans.  However, as 
noted, the record does not contain a nexus opinion and, 
therefore, sufficient medical evidence for the Board to make 
a decision on the claim.  Therefore, the Board finds that a 
remand for a medical examination and opinion is necessary in 
order to render a fully informed decision.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following development:

1.  The veteran should be afforded a VA 
examination to determine whether there is a 
causal nexus between his currently manifested low 
back disability and his service-connected left 
sciatica.  All indicated tests and studies should 
be conducted, and all findings described in 
detail.  The claims file must be made available 
to the examiner for review, and the examination 
report should reflect that such review is 
accomplished.

a.  A diagnosis of any currently 
manifested low back disability should be 
made and the examiner should render an 
opinion as to whether the condition is 
etiologically related to the veteran's 
service-connected left sciatica.  All 
necessary special studies or tests, 
including X-ray films, if necessary, are 
to be done.

b.  The examiner is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a probability 
of less than 50 percent) that any current 
low back disability is related to the 
veteran's service-connected left sciatica.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  If it cannot be determined whether the 
veteran currently has a low back 
disability that is related to his service-
connected left sciatica, on a medical or 
scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the

veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655 (2005).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

